Title: To George Washington from Alexander Spotswood, 23 August 1778
From: Spotswood, Alexander
To: Washington, George


          
            Fredericksburg [Va.] Augt 23d 1778
          
          Your Excellencys Favour of the 11th Came to hand this day. I ever thought, from the
            small Connection betwen us by marraige, that I had a share in your regard, and am happy
            to find, that, as an Officer, I was not low in your Esteem.
          To enter into a detail of what has past, woud b⟨e⟩ only Takeing up your Excellencys
            time, and now, woud answer no purpose; I shall only add, that, as events have turned
            out, I have been unfortunate in quiting a life that I was fond of—which I find to my
            sorrow has put it out of my power of ever distinguishing myself in a millitary
            Character—indeed it was a subject I shd not have revived, had I not have had repeated
            assureances from members of Congress—that my Commission was refused, and that ere long I
            shd be ranked as the next Brigadier from Virginia, which I now find will not be the
            Case. wishing your excellency a Glorious & happy Campaign—I remain with great
            Respect & regard yr Excellencys mt Obt St
          
            Alexr Spotswood
          
        